Scout Investments Scout Global Equity Fund Supplement dated March 27, 2014 to the Summary Prospectus dated October 31, 2013 The purpose of this supplement is to update the Summary Prospectus regarding changes to the portfolio management team of the Scout Global Equity Fund (the “Fund”).Effective March 31, 2014,James L. Moffett will replace Gary N. Anderson as a co-lead portfolio manager of the Fund.Therefore, effective March 31, 2014, the following change is made to the Summary Prospectus: The table in the “Investment Advisor and Portfolio Managers” section of the Summary Prospectus is deleted in its entirety and replaced with the following: Portfolio Manager Title Experience Managing the Fund James L. Moffett Chief International Strategist of the Advisor and Co-Lead Portfolio Manager of the Fund Since March 31, 2014 James A. Reed II Co-Lead Portfolio Manager of the Fund Since its inception You should keep this Supplement for future reference.Additional copies of the Summary Prospectus may be obtained free of charge by calling (800) 996-2862. Scout Investments
